

SECURITY AGREEMENT
(Stock)


THIS SECURITY AGREEMENT (“Agreement”) dated as of February 2, 2005, is made by
and between NATURAL GAS SYSTEMS, INC., a Delaware corporation (“Pledgor”), and
PROSPECT ENERGY CORPORATION, a Maryland corporation (“Lender”), who agree as
follows:
 
RECITALS


A. The Pledgor is a subsidiary of Natural Gas Systems, Inc., a Nevada
corporation (the “Borrower”). The Borrower is or will be indebted unto the
Lender for loans made or to be made pursuant to the terms of a loan agreement
(as amended, supplemented or restated from time to time, the “Loan Agreement”)
dated as of February 2, 2005, by and between the Borrower and the Lender.


B. In order to secure the Borrower’s full and punctual payment and performance
of the Indebtedness as defined in the Loan Agreement, the Pledgor has agreed to
execute and deliver this Agreement and to pledge, deliver and grant a continuing
security interest in and to the Collateral (as hereafter defined).


AGREEMENT


NOW, THEREFORE, in consideration of the premises, the Pledgor and the Lender
agree as follows:
 
Section 1. Definitions. (A) As used in this Agreement, the terms “Agreement”,
“Borrower”, “Lender”, “Loan Agreement” and “Pledgor” shall have the meanings
indicated above.
 
(B) As used in this Agreement, the terms “Event of Default”, “Indebtedness” and
“Person” have the respective meanings defined in the Loan Agreement.
 
(C) As used in this Agreement, the terms “NGS Sub” and “Subsidiary” shall have
the meanings indicated in Section 2 below.
 
Section 2. Security Interest. (A) To secure the Borrower’s full and punctual
payment and performance of all present and future Indebtedness to the Lender or
any successor or transferee thereof, including without limitation all promissory
notes heretofore or hereafter executed by the Borrower pursuant to the Loan
Agreement, in principal, interest, deferral and delinquency charges, prepayment
premiums, costs and attorney’s fees, as therein stipulated, or under or pursuant
to any present or future hedging or derivative agreements relating to interest
rates, currency exchange rates or commodity prices (such as any swap agreement,
any cap, collar, floor, exchange or forward transaction, any option, or other
similar transaction), the Pledgor hereby pledges, pawns, transfers and grants to
the Lender a continuing security interest in and to all of the following
property of the Pledgor, whether now owned or existing or hereafter acquired or
arising (collectively the “Collateral”):


 



       

--------------------------------------------------------------------------------

 




One Hundred Thousand (100,000) shares of the common stock of NGS Sub. Corp., a
Delaware corporation (“NGS Sub”) represented by Certificate No. CS-i dated
September 26, 2003, registered in the Pledgor’s name, together with any
additional shares of NGS Sub issued hereafter as stock dividends, stock splits
or otherwise, or shares received as a result of any merger or consolidation of
NGS Sub, all rights of any nature whatsoever which may be issued or granted by
NGS Sub to the Pledgor, all right, title and interest of the Pledgor as a
shareholder of NGS Sub including without limitation the right to vote, all
certificates and instruments representing or evidencing all such shares and
rights, all cash, liquidation and other dividends now or hereafter declared
thereon, all stock redemption payments and all other monies due or to become due
thereunder, all stock warrants and other rights to subscribe to securities now
or hereafter incident thereto or declared or granted in connection therewith,
and all distributions (cash or property) made or to be made in connection
therewith or incident thereto, and together with all proceeds of all or any of
the foregoing, in whatever form.


NGS Sub is hereinafter sometimes referred to as the “Subsidiary”.


(C) The security interests are granted as security only and shall not subject
the Lender to, or transfer or in any way affect or modify, any obligation or
liability of the Pledgor with respect to any of the Collateral or any
transaction in connection therewith.


Section 3. Delivery of Collateral. The Lender hereby accepts the delivery of the
Collateral on behalf of itself and on behalf of any future transferee of the
Indebtedness. The Pledgor will execute and deliver to the Lender all
assignments, endorsements, powers and other documents reasonably requested at
any time and from time to time by the Lender with respect to the Collateral and
the rights and powers granted to the Lender hereunder, and will deliver to the
Lender any stock certificates representing stock dividends on, or stock splits
of, any of the Collateral.
 
Section 4. Representations. (A) The Pledgor has not performed any acts or signed
any agreements which might prevent the Lender from enforcing any of the terms of
this Agreement or which would limit the Lender in any such enforcement. No
security agreement or similar or equivalent document or instrument covering all
or any part of the Collateral has been executed by the Pledgor and remains in
effect. No Collateral is in the possession of any Person (other than the
Pledgor) asserting any claim thereto or security interest therein, except that
the Lender or its designee may have possession of Collateral as contemplated
hereby.
 
(B) The certificated securities evidencing the Collateral are each owned
legally, directly and beneficially and of record by the Pledgor, and each is not
subject to any interest, option or right of any Person. The Collateral
constitutes all of the interest that the Pledgor owns in the Subsidiary, which
as of the date of this Agreement is one hundred (100%) percent of the stock
issued by the Subsidiary. The Pledgor has delivered a complete and accurate copy
of the Subsidiary’s articles of incorporation and bylaws to the Lender.


Section 5. Covenants. (A) The Pledgor agrees not to sell, offer to sell,





     2  

--------------------------------------------------------------------------------

 


transfer or otherwise dispose of any of the Collateral or any interest therein,
and not to create, incur or permit to exist any pledge, security interest, lien,
charge, encumbrance, restriction on transfer, right to purchase, option, right
of first refusal or other impediment to title whatsoever with respect to any of
the Collateral, other than this Agreement.


(B) The Pledgor will not amend or agree to amend the Subsidiary’s articles of
incorporation or bylaws, or otherwise enter into any further agreement
pertaining to any of the Collateral. The Pledgor will not consent to or permit
the issuance to any Person of any additional shares in the Subsidiary.


Section 6. Voting Rights. (A) So long as no Event of Default as defined in the
Loan Agreement shall have occurred, the Pledgor shall have the right, from time
to time, to exercise voting and other consensual rights to give approvals,
ratifications and waivers pertaining to the Collateral, and the Lender upon
receiving a written request from the Pledgor and the Borrower accompanied by a
certificate stating that no Event of Default has occurred will deliver to the
Pledgor (or as specified in such request) such proxies, approvals,
ratifications, waivers and other instruments pertaining to the Collateral as may
be specified in such request and be in form and substance satisfactory to the
Lender.


(B) Upon the occurrence of an Event of Default, the Lender shall have the right,
at Lender’s option, to exercise the voting and other consensual rights to give
approvals, ratifications and waivers and to take any other action with respect
to all the Collateral with the same force and effect as if the Lender were the
absolute and sole owner thereof, and the Pledgor’s right to exercise such voting
and other consensual rights shall, at Lender’s option, cease and become vested
in the Lender.


Section 7. Remedies upon Default. (A) Upon the occurrence of an Event of Default
as defined in the Loan Agreement the Lender may exercise all rights of a secured
party under the Louisiana Commercial Laws - - Secured Transactions and other
applicable law (including the Uniform Commercial Code as in effect in another
applicable jurisdiction) and, in addition, the Lender may, without being
required to give any notice, except as herein provided or as may be required by
mandatory provisions of law, (i) transfer the whole or any part of the
Collateral into the name of the Lender or its nominee, (ii) sell the Collateral
or any part thereof at a broker’s board or on a securities exchange, or (iii)
sell the Collateral or any part thereof at public or private sale, for cash,
upon credit or for future delivery, and at such price or prices as the Lender
may deem satisfactory. The Lender may be the purchaser of any or all of the
Collateral so sold at any public sale (or, if the Collateral is of a type
customarily sold in a recognized market or is of a type which is the subject of
widely distributed standard price quotations, at any private sale). The Pledgor
will execute and deliver such documents and take such other action as the Lender
deems necessary or advisable in order that any such sale may be made in
compliance with law. Upon any such sale the Lender shall have the right to
deliver, assign and transfer to the purchaser thereof the Collateral so sold.
Each purchaser at any such sale shall hold the Collateral so sold to it
absolutely and free from any claim or right of whatsoever kind, including any
equity or right of redemption of the Pledgor which may be waived, and the
Pledgor, to the extent permitted by law, hereby specifically waives all rights
of








     3  

--------------------------------------------------------------------------------

 


redemption, stay or appraisal which it has or may have under any law now
existing or hereafter adopted. The Pledgor agrees that ten (10) days prior
written notice of the time and place of any sale or other intended disposition
of any of the Collateral constitutes “reasonable notification” within the
meaning of Sections 9-611 and 9-612 of the UCC except that shorter or no notice
shall be reasonable as to any Collateral which is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market. The notice (if any) of such sale shall (1) in case of a public sale,
state the time and place fixed for such sale, and (2) in the case of a private
sale, state the day after which such sale may be consummated. Any such public
sale shall be held at such time or times within ordinary business hours and at
such place or places as the Lender may fix in the notice of such sale. At any
such sale the Collateral may be sold in one lot as an entirety or in separate
parcels, as the Lender may determine. The Lender shall not be obligated to make
any such sale pursuant to any such notice. The Lender may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the same may be so
adjourned. In case of any sale of all or any part of the Collateral on credit or
for future delivery, the Collateral so sold may be retained by the Lender until
the selling price is paid by the purchaser thereof, but the Lender shall not
incur any liability in case of the failure of such purchaser to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
again be sold upon like notice.


(B) The Lender, instead of exercising the power of sale herein conferred upon
it, may proceed by a suit or suits at law or in equity to foreclose the security
interests and sell the Collateral, or any portion thereof, under a judgment or
decree of a court or courts of competent jurisdiction. For the purposes of
Louisiana executory process procedures, the Pledgor does hereby acknowledge the
Indebtedness and confess judgment in favor of the Lender for the full amount of
the Indebtedness. The Pledgor does by these presents consent, agree and
stipulate that upon the occurrence of an Event of Default it shall be lawful for
the Lender, and the Pledgor does hereby authorize the Lender, to cause all and
singular the Collateral to be seized and sold under executory or ordinary
process, at the Lender’s sole option, without appraisement, appraisement being
hereby expressly waived, in one lot as an entirety or in separate parcels as the
Lender may determine, to the highest bidder, and otherwise exercise the rights,
powers and remedies afforded herein and under applicable Louisiana law. Any and
all declarations of fact made by authentic act before a Notary Public in the
presence of two witnesses by a person declaring that such facts lie within his
knowledge shall constitute authentic evidence of such facts for the purpose of
executory process. The Pledgor hereby waives in favor of the Lender: (a) the
benefit of appraisement as provided in Louisiana Code of Civil Procedure
Articles 2332, 2336, 2723 and 2724, and all other laws conferring the same; (b)
the demand and three days delay accorded by Louisiana Code of Civil Procedure
Article 2721; (c) the notice of seizure required by Louisiana Code of Civil
Procedure Articles 2293 and 2721; (d) the three days delay provided by Louisiana
Code of Civil Procedure Articles 2331 and 2722; and (e) the benefit of the other
provisions of Louisiana Code of Civil Procedure Articles 2331, 2722 and 2723,
not specifically mentioned above.


(C) The Pledgor recognizes that the Lender may be unable to effect a public sale
of all or part of the Collateral by reason of certain prohibitions contained in
the Securities








     4  

--------------------------------------------------------------------------------

 


Act of 1933, as amended, and applicable state securities laws but may be
compelled to resort to one or more private sales to a restricted group of
purchasers who will be obligated to agree, among other things, to acquire all or
a part of the Collateral for their own account, for investment, and not with a
view to the distribution or resale thereof. If the Lender deems it advisable to
do so for the foregoing or for other reasons, the Lender is authorized to limit
the prospective bidders on or purchasers of any of the Collateral to such a
restricted group of purchasers and may cause to be placed on certificates for
any or all of the Collateral a legend to the effect that such security has not
been registered under the Securities Act of 1933, as amended, and may not be
disposed of in violation of the provision of said act, and to impose such other
limitations or conditions in connection with any such sale as the Lender deems
necessary or advisable in order to comply with said act or any other securities
or other laws. The Pledgor acknowledges and agrees that any private sale so made
may be at prices and on other terms less favorable to the seller than if such
Collateral were sold at public sale and that the Lender has no obligation to
delay the sale of such Collateral for the period of time necessary to permit the
registration of such Collateral for public sale under any securities laws. The
Pledgor agrees that a private sale or sales made under the foregoing
circumstances shall be deemed to have been made in a commercially reasonable
manner. If any consent, approval, or authorization of any federal, state,
municipal or other governmental department, agency or authority should be
necessary to effectuate any sale or other disposition of the Collateral, or any
partial sale or other disposition of the Collateral, the Pledgor will execute
all applications and other instruments as may be required in connection with
securing any such consent, approval or authorization and will otherwise use its
best efforts to secure same. In addition, if the Collateral is disposed of
pursuant to Rule 144, the Pledgor agrees to complete and execute a Form 144, or
comparable successor form, at the Lender’s request; and the Pledgor agrees to
provide any material adverse information in regard to the current and
prospective operations of any corporation whose stock constitutes all or a
portion of the Collateral of which the Pledgor has knowledge and which has not
been publicly disclosed, and the Pledgor hereby acknowledges that the Pledgor’s
failure to provide such information may result in criminal and/or civil
liability.


Section 8. Limitation on Duty of Lender. Beyond the exercise of reasonable care
in the custody thereof, the Lender shall have no duty as to any Collateral in
its possession or control or in the possession or control of any agent or bailee
or any income thereon. The Lender shall be deemed to have exercised reasonable
care in the custody of the Collateral in its possession if the Collateral is
accorded treatment substantially equal to that which it accords its own
property, and shall not be liable or responsible for any loss or damage to any
of the Collateral, or for any diminution in the value thereof, by reason of the
act or omission of any broker or other agent or bailee selected by the Lender in
good faith. The Lender shall be deemed to have exercised reasonable care with
respect to any of the Collateral in its possession if the Lender takes such
action for that purpose as the Pledgor shall reasonably request in writing; but
no failure to comply with any such request shall, of itself, be deemed a failure
to exercise reasonable care.
 
Section 9. Appointment of Agent. At any time or times, in order to comply with
any legal requirement in any jurisdiction, the Lender may appoint a bank or
trust company or one or more other Persons with such power and authority as may
be necessary for the








     5  

--------------------------------------------------------------------------------

 


effectual operation of the provisions hereof and may be specified in the
instrument of appointment.


Section 10. Expenses. In the event that the Borrower fails to comply with any
provisions of the Loan Agreement or the Pledgor fails to comply with any
provisions of this Agreement, such that the value of any Collateral or the
validity, perfection, rank or value of any security interest hereunder is
thereby diminished or potentially diminished or put at risk, the Lender may, but
shall not be required to, effect such compliance on behalf of the Borrower
and/or the Pledgor, and the Pledgor shall reimburse the Lender for the costs
thereof on demand. All insurance expenses and all expenses of protecting,
storing, appraising, preparing for sale, handling, maintaining and shipping the
Collateral, any and all excise, property, sales, and use taxes imposed by any
federal, state or local authority on any of the Collateral, all expenses in
respect of periodic appraisals and inspections of the Collateral to the extent
the same may be requested from time to time, and all expenses in respect of the
sale or other disposition thereof shall be borne and paid by the Pledgor; and if
the Pledgor fails to promptly pay any portion thereof when due, the Lender may,
at its option, but shall not be required to, pay the same and charge the
Pledgor’s account therefor, and the Pledgor agrees to reimburse the Lender
therefor on demand. All sums so paid or incurred by the Lender for any of the
foregoing and any and all other sums for which the Pledgor may become liable
hereunder and all costs and expenses (including reasonable attorneys’ fees,
legal expenses and court costs) incurred by the Lender in enforcing or
protecting any of the rights or remedies under this Agreement, together with
interest thereon until paid at the Default Rate, shall be additional
Indebtedness under the Loan Agreement and the Pledgor agrees to pay all of the
foregoing sums promptly on demand.
 
Section 11. Termination. Upon the payment in full of the Indebtedness and the
termination of the Loan Agreement, this Agreement shall terminate. Upon request
of the Pledgor, the Lender shall deliver the remaining Collateral (if any) to
the Pledgor.


Section 12. Notices. Any notice or demand which, by provision of this Agreement,
is required or permitted to be given or served to the Pledgor and the Lender
shall be deemed to have been sufficiently given and served for all purposes if
made in accordance with the Loan Agreement. For purposes of this Section 12, any
notice or demand to be given or served to the Pledgor shall be sent to the
following address (until another address or addresses is given in writing by the
Pledgor to the other parties):


If to Pledgor:    Natural Gas Systems, Inc.
Two Memorial City Plaza
820 Gessner, Suite 1340
Houston, Texas 77024
 
Attention: Robert S. Herlin, President
 
Facsimile Number: (713) 935-0199
Telephone Number: (713) 935-0122








     6  

--------------------------------------------------------------------------------

 


Section 13. Amendment. Neither this Agreement nor any provisions hereof may be
changed, waived, discharged or terminated orally or in any manner other than by
an instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.


Section 14. Waivers. No course of dealing on the part of the Lender, its
officers, employees, consultants or agents, nor any failure or delay by the
Lender with respect to exercising any of its rights, powers or privileges under
this Agreement shall operate as a waiver thereof.


Section 15. Cumulative Rights. The rights and remedies of the Lender under this
Agreement shall be cumulative and the exercise or partial exercise of any such
right or remedy shall not preclude the exercise of any other right or remedy.


Section 16. Titles of Sections. All titles or headings to sections of this
Agreement are only for the convenience of the parties and shall not be construed
to have any effect or meaning with respect to the other content of such
sections, such other content being controlling as to the agreement between the
parties hereto.


Section 17. GOVERNING LAW. THIS AGREEMENT IS A CONTRACT MADE UNDER AND SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE UNITED STATES OF
AMERICA AND THE STATE OF LOUISIANA.


Section 18. Successors and Assigns. All covenants and agreements contained by or
on behalf of the Pledgor in this Agreement shall bind the Pledgor’s successors
and assigns and shall inure to the benefit of the Lender and its successors and
assigns. This Agreement is for the benefit of the Lender and for such other
Person or Persons as may from time to time become or be the holders of any of
the Indebtedness, and this Agreement shall be transferable with the same force
and effect and to the same extent as the Indebtedness may be transferable, it
being understood that, upon the transfer or assignment by the Lender of any of
the Indebtedness, the legal holder of such Indebtedness shall have all of the
rights granted to the Lender under this Agreement. The Pledgor specifically
agrees that upon any transfer of all or any portion of the Indebtedness, the
Lender may transfer and deliver the Collateral to the transferee of such
Indebtedness and the Collateral shall secure any and all of the Indebtedness in
favor of such a transferee, that such transfer of the Collateral shall not
affect the priority and ranking thereof, and that the Collateral shall secure
with retroactive rank the then existing Indebtedness of the Borrower to the
transferee and any and all Indebtedness thereafter arising. After any such
transfer has taken place, the Lender shall be fully discharged from any and all
future liability and responsibility to the Pledgor with respect to the
Collateral and the transferee thereafter shall be vested with all the powers,
rights and duties with respect to the Collateral.


Section 19. Counterparts. This Agreement may be executed in two or more
counterparts, and it shall not be necessary that the signatures of all parties
hereto be contained on any one counterpart hereof, each counterpart shall be
deemed an original, but all of which when taken together shall constitute one
and the same instrument.

 



     7  

--------------------------------------------------------------------------------

 


[Remainder of Page Intentionally Blank; Signature Page Follows]


 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



     8  

--------------------------------------------------------------------------------

 




N WITNESS WHEREOF, the Pledgor and the Lender have caused this Agreement to be
duly executed as of the date first above written.


PLEDGOR: NATURAL GAS SYSTEMS, INC.,
a Delaware corporation


BY:                                              
Name:
Title:
 
LENDER: PROSPECT ENERGY
CORPORATION,
a Maryland corporation


BY:                                              
Name:
Title:
 
 
 
 
 
 
 



     9  

 
